Title: From John Adams to François Adriaan Van der Kemp, 16 September 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Septr. 16 1816

Do you think Basanistes, would bear Publication in this Country? Would an Edition of it, do good or harm?
Tucker is an Oddity, like Tristram Shandy. His Metaphyicks would give no more Satisfaction, than Edwards, Priestly, Soame Jennings, Frederick the Great D’Alembert, His Morals are excellent but not new. His mundane Soul his Vehicular State, and his Vision, are a pretty Romance on the Doctrines of Pythagoras Plato, Egyptians Indians &c. &c. You would be amused with it, as you was lately with your Cousins “Supra lapsarianism.”
Of Bartons Anatomy of Melancholly, I know very little and care less. I am determined never to anatomise the Monster, Curse him! Send him into Utter Darkness, among the fallen Angels, an reprobate Spirits.! Langbane on Plagiarism, I know not.
You and I, are exactly in the Same deplorable Condition. At the End I recollect, twenty things, on what I wanted Instruction. My Memory cannot be expected to be good for much. Nothing was father from my Thoughts than the Publication of my Letter to “good Master Worcester.” You Accuse it of being “Excathedra.” By which I understand that you compare me to a School Master, teaching his Schollars male and female, or to a Professor in a Colledge, with his Hat on his Head and his Bottom in his Chair, dogmatising to his Pupils.! Why did you not impute it to that “Childish Vanity” celebrated in your “Symposion”? “Blessing my Country with a pleasing and instructive Farewell.”! If I understand this, it is an Advice to address my Country men Pro More Washington. This I have been Solicited to do, by many; among whom are Some of the most excellent Characters, America has produced. But, my good Friend, if I should do this in Sincerity I should be thought insane: and lie I will not, I dare not; I cannot. I must Surrender my Country my Posterity, my Character, to Providence; as I do, with a clear Conscience.
God bless my Country.! I Believe in the ten Commandments, and the Sermon on the Mount! What think you of Such an Address to this Nation?
You know not the Slavery of American Ambassadors. J. Q. A. has not a Moment for Such Speculations.
I can tell you D’Llolme and Blackstone too, were indebted for Assistance to a Man, now forgotten, The Earl of Abington!
The Counsell of Nice has never been revealed to Mankind. It was a Secret Conclave, like our Congress from 1774 to 1784, and like the Convention who formed our National Constitution in 1787.
In my Opinion, The Holy Ghost, the Virgin Mary, The Prophet Moses and The Prophet like unto him Jesus Christ the Righteous, have equal Pretensions, to be the King Eternal invisible immortal the only wise God.
I am ignorant of C. W. Keestners Introduction to Modern Chimistry.
I am Sir, with unchangeable / Friendship your
John Adams